Citation Nr: 1609213	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-24 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the termination of Montgomery GI Bill - Selected Reserve (MGIB-SR) education benefits for the period from November 11 to November 24, 2013, was proper.  


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 2011 to December 2011, with additional periods of active duty for training and inactive duty training with the United States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The February 2014 administrative decision found that an overpayment had been created, in relevant part, for the period from October 28 to November 24, 2013, because the Veteran had dropped the class she was taking during that period and had not picked up another class.  She was informed in a March 2014 letter that she had been overpaid education benefits totaling $505.80.  She filed a notice of disagreement with the termination of her benefits in March 2014.  

She was issued a statement of the case in April 2014.  In relevant part, the statement of the case determined that, "[b]ecause the claimant's withdrawal effective November 11, 2013, was after the drop/add period, received non-punitive grades, but was her first instance of reduction or withdrawal the claimant was due benefits until the date of withdrawal.  The termination of MGIB-SR benefits effective November 11, 2013, is correct."  The statement of the case noted that the termination of the Veteran's benefits on October 27, 2013, was in error, resulting in a payment to the Veteran of $262.27 for the period from October 28 to November 11, 2013.  Thus, the period from November 11 to November 24, 2013, remains on appeal.  

The Veteran perfected a substantive appeal on this issue in May 2014.  

In addition to the period from October 28 to November 24, 2013, the administrative decision and the April 2014 statement of the case included a determination that the Veteran's MGIB-SR benefits had also correctly been termination during a period from June 3 to June 30, 2013.  This determination had been based on the Veteran's having withdrawn from the class she had signed up for during that period.  The record indicates that the Veteran had withdrawn from that class prior to the first day (June 3).  The Veteran limited her May 2014 substantive appeal to the period from October 28 to November 24, 2013, noting that she "was at AT in Fort Dix" during the period from June 3 to June 30.  That is, the Veteran is not challenging the validity of terminating her education benefits for the period during which she was not enrolled in a class.  In light of the above, the question of whether the Veteran's MGIB-SR benefits were properly terminated for the period from June 3 to June 30, 2013, has not been perfected for appeal and is not before the Board.

In her May 2014 substantive appeal, the Veteran requested that she be scheduled for a hearing before a Member of the Board by live videoconference.  The requested hearing was scheduled for August 2014, but she failed to report and has neither offered good cause nor requested a new hearing.  Therefore, the hearing request is deemed to have been withdrawn.

During the course of this appeal, jurisdiction was transferred from the Muskogee RO to the RO in Hartford, Connecticut.


FINDINGS OF FACT

1.  The Veteran enrolled in an on-line course, "Literature Criticism and Analytical Thinking," at Full Sail University that was scheduled for the period from October 28 to November 24, 2013.

2.  The Veteran withdrew from this course effective November 11, 2013, and her grade report reflects that she received a grade of "Not Completed" for this course.   

3.  The Veteran was not enrolled in another course during the period from November 11 to November 24, 2013.

4.  The Veteran did not withdraw from her course due to being called or ordered to active duty.

5.  The November 11, 2013, withdrawal was the first instance of a withdrawal after May 31, 1989, from a course for which the reservist received educational assistance under Chapter 1606, Title 10, U.S. Code, and totaled not more than six semester hours or the equivalent.


CONCLUSION OF LAW

The termination of MGIB-SR education benefits for the period from November 11 to November 24, 2013, was proper.  38 C.F.R. §§ 21.4267, 21.7520, 21.7635 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  However, this case does not involve a claim for benefits under 38 U.S.C.A. Chapter 51; rather, since the appellant is challenging the termination of education benefits under Chapter 1606, Title 10, U.S. Code, she is not a "claimant" within the meaning of the VCAA statute.  See Lueras v. Principi, 18 Vet. App. 435, 438-439 (2004) (providing that VCAA notice and assistance provisions do not apply to chapter 53 proceedings involving special provisions relating to benefits); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (providing that the VCAA does not apply to application for restoration of competency because it is not a chapter 51 claim for benefits).  Since this is a matter under Chapter 1606, Title 10, U.S. Code, the VCAA provisions are not applicable to this appeal.

II.  Education Benefits

The Veteran has claimed that education benefits that she had received pursuant to the MGIB-SR had been improperly terminated for the period from November 11 to November 24, 2013.  She contends that, even though she "asked to be withdrawn from a class" because she was "having problems with the classes and learning," she was "Immediately put into another class the next day."  

The class from which she had withdrawn was an on-line course, "Literature Criticism and Analytical Thinking," that she was taking through Full Sail University in Winter Park, Florida, while the Veteran herself was living in New Haven, Connecticut.  As noted above, the class at issue ran from October 28 to November 24, 2013.  The Veteran withdrew from this course effective November 11, 2013.  While the Agency of Original Jurisdiction (AOJ) had initially found that the termination of the Veteran's benefits was proper effective October 28, it determined in the April 2014 statement of the case that a termination date of November 11, 2013, was appropriate because that was the effective date of the Veteran's withdrawal from the course.

As noted above, the Veteran contends that she was placed into another class the next day, so she believes that her benefits should not have been terminated based on her withdrawal from the original course.  

In February 2014, VA received an "Adjustment Change-In-Student-Status Certification" from Full Sail University reporting that the Veteran had withdrawn from the class she had been taking effective November 11, 2013.  It was noted that she had withdrawn after the drop period and had received non-punitive grades.  This class ran from October 28 to November 24, 2013, and offered 4 credit hours.  

The determination of effective dates of reduction or discontinuance of educational assistance is governed by 38 C.F.R. § 21.7635.  Under this regulation, if more than one type of reduction or discontinuance is involved, the earliest date will control.  Id.  

The effective date of reduction or discontinuance of educational assistance to a reservist whose course is discontinued, interrupted, terminated, not satisfactorily completed, or withdrawn from is governed by 38 C.F.R. § 21.7635(b) (2015).  

Under 38 C.F.R. § 21.7635(b)(1), if the reservist, for reasons other than being called or ordered to active duty, withdraws from all courses or receives all nonpunitive grades, and in either case there are no mitigating circumstances, VA will terminate or reduce educational assistance effective the first date of the term in which the withdrawal occurs or the first date of the term for which grades are assigned.  

Under 38 C.F.R. § 21.7635(b)(2), if the reservist withdraws from all courses with mitigating circumstances or withdraws from all courses such that a punitive grade is or will be assigned for those courses or the reservist withdraws from all courses because he or she is ordered to active duty, VA will terminate educational assistance either (in the case of residence training) effective the last date of attendance or (in the case of independent study) effective the official date of change in status under the practices of the institution of higher learning.  

The Board finds that the Veteran's educational program constitutes independent study as defined by 38 C.F.R. § 21.4267(b).  Under this regulation, a course offered entirely by independent study is one that consists of a prescribed program of study with provision for interaction between the student and the regularly employed faculty of the institution of higher learning,  The interaction may be personally or through use of communications technology, including mail, telephone, videoconferencing, computer technology (to include electronic mail), and other electronic means.  38 C.F.R. § 21.4267(b)(i).  It must also be offered without any regularly scheduled, conventional classroom or laboratory sessions.  38 C.F.R. § 21.4267(b)(ii).  It must also not be listed under certain exceptions found elsewhere in the applicable regulation.  38 C.F.R. § 21.4267(b)(iii).

Under 38 C.F.R. § 21.7635(b)(3), when a reservist withdraws from a correspondence course, VA will terminate educational assistance effective the date the last lesson is serviced.  

In order to determine which of the above regulations apply in this case, the Board must first determine whether the Veteran's situation presents mitigating circumstances.  As stated in her May 2014 substantive appeal, the Veteran withdrew from her on-line course because she was "having problems with the classes and learning."  She stated in her March 2014 notice of disagreement that she "never stopped my training.  I withdrew from a class due to not understanding it."  

In claims involving service of a member of the Selected Reserve, mitigating circumstances are defined as circumstances beyond the reservist's control that prevent him or her from continuously pursuing a program of education.  38 C.F.R. § 21.7520(b)(14).  Examples of mitigating circumstances are listed in 38 C.F.R. § 21.7520(b)(14)(i).  These generally include family circumstances involving the illness or death of the reservist or a family member; unanticipated childcare difficulties; immediate family or financial obligations beyond the reservist's control that require suspension of pursuit of the education program to obtain employment; and unavoidable changes in employment (such as an unavoidable geographic transfer or being called to active duty for training).

If a reservist withdraws from a course during an add-drop period, VA will consider the circumstances that caused the withdrawal to be mitigating.  38 C.F.R. § 21.7520(b)(14)(ii).

In the first instance of a withdrawal after May 31, 1989, from a course or course for which the reservist received educational assistance under Chapter 1606, Title 10, U.S. Code, VA will consider that mitigating circumstances exist with respect to courses totaling not more than six semester hours or the equivalent.  In determining whether a withdrawal is the first instance of withdrawal, VA will not consider courses dropped during an educational institution's drop-add period.  38 C.F.R. § 21.7520(b)(14)(iii).

In order to determine which of the above regulations apply in this case, the Board must first determine whether the Veteran's situation presents mitigating circumstances.  As stated in her May 2014 substantive appeal, the Veteran withdrew from her on-line course because she was "having problems with the classes and learning."  She stated in her March 2014 notice of disagreement that she "never stopped my training.  I withdrew from a class due to not understanding it."  She reported that she "was [immediately] placed into another class the next day."  This reason for withdrawing from her course does not constitute a mitigating circumstance as contemplated by the broad definition of "mitigating circumstances" as those circumstances that are beyond the reservist's control that prevent him or her from continuously pursuing a program of education.  38 C.F.R. § 21.7520(b)(14).  She does, however, satisfy the definition of mitigating circumstances that is presented in 38 C.F.R. § 21.7520(b)(14)(iii).  Specifically, this is the Veteran's first instance of withdrawal after May 31, 1989, from a course that did not total more than six semester hours or the equivalent for which the reservist received educational assistance under Chapter 1606, Title 10, U.S. Code.  Therefore, for purposes of this analysis, the Veteran's withdrawal from this course does contain mitigating circumstances.  

Because there are mitigating circumstances in this case, 38 C.F.R. § 21.7635(b)(1) does not apply.

However, because there are mitigating circumstances, 38 C.F.R. § 21.7635(b)(2)(i) does apply.  In such cases, VA will terminate educational assistance in the case of independent study effective the official date of change in status under the practices of the institution of higher learning.  In the case at hand, the Veteran's program of study at Full Sail University constitutes independent study, as the Veteran was living in Connecticut while taking all of her classes on-line from a university in Florida.  The February 2014 "Adjustment Change-In-Student-Status Certification" from Full Sail University notes that the Veteran's change in status due to withdrawal was effective November 11, 2013.  Thus, under this regulation, the effective date of the termination of the Veteran's educational assistance benefits would be November 11, 2013.  This is the date of termination of educational assistance benefits that has currently been assigned by VA.  

As noted above, 38 C.F.R. § 21.7635(b)(3) applies in situations in which the reservist withdraws from a correspondence course.  As noted above, the Veteran was taking all of her classes on-line, as she was living in Connecticut while taking courses at a Florida university.  In such circumstances, VA will terminate educational assistance effective the date the last lesson is serviced.  It is not entirely clear on what date the Veteran's last lesson was serviced, and the Board will not attempt to pick a date prior to November 11, 2013, as the date on which the Veteran's last lesson was serviced.  Because the earliest date controls if more than one type of reduction or discontinuance is involved, the Veteran will not be prejudiced by the Board's use of November 11, 2013, as the effective date of termination of her educational assistance benefits.  

In short, the Board finds that it was proper to terminate the Veteran's benefits effective November 11, 2013.  The Board notes that none of the multiple certifications from Full Sail University reflects that the Veteran enrolled in another class on November 12, 2013.  Nor do these certifications reflect that the Veteran enrolled in any other class for the period from November 11, 2013, to November 24, 2013.  The Veteran herself has reported that she was, in fact, placed in a new class the next day, and she has stated that she has submitted records to corroborate this report.  However, she has provided no evidence to corroborate this assertion, and the record that she has submitted directly contradicts her contention on this matter.  Specifically, she has submitted a report listing all of the classes she has taken, along with their dates and their statuses (including whether she completed or withdrew from the course, and what grades she received).  This report reflects that the Veteran did not enroll in a class that either met or required the completion of coursework at any point from November 11 to November 24, 2013.  The Board must find that the multiple enrollment status certifications that come directly from Full Sail University are more authoritative and credible, and are thus far more probative than the Veteran's own unsubstantiated testimony on this matter.  

In short, the Board finds that the termination of the Veteran's MGIB-SR benefits for the period from November 11 to November 24, 2013, was proper, as she had withdrawn from the only class in which she had enrolled during that period and she had not enrolled in another class to replace the class from which she had withdrawn.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  Accordingly, the appeal is denied.



ORDER

The termination of MGIB-SR education benefits for the period from November 11 to November 24, 2013, was proper.  The appeal is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


